internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-111361-99 date date legend decedent trust a b company state a c b d e f g h c i shareholders dear in a letter dated date and a supplemental letter dated date you requested several rulings under sec_2031 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows on the date of decedent’s death decedent owned through the trust a of the b outstanding shares of the company a the company’s principal asset contains about c acres of ranchland in b in d the company acquired from state a tract of approximately e acres at the northern end of a when the company acquired the e acre tract from state state reserved the right to conduct extractions activities on the site over a period of years beginning in f the company donated a series of g separate conservation easements on various portions of a at decedent’s death all except an h parcel of a and the e acres with respect to which state retained extraction rights was restricted by conservation easements c was at the date of decedent’s death and is now the holder of all of the conservation easements it is represented that c is a qualified_organization under sec_170 although the conservation easements prohibit most residential development all industrial activities and most commercial activities the land subject_to the conservation easements can be subdivided into a number of separate parcels subject_to the terms of the easements in addition the terms of the easement documents do not expressly prohibit certain commercial activities including commercial recreational activities in order to carry out decedent’s goal of restricting the land subject_to the easements against all but the most minimal residential development and expressly to prohibit any commercial recreational activity and any subdivision of the land subject_to the easements into more than one ownership all of the shareholders of the company on i executed an agreement to extinguish retained development rights under sec_2031 the agreement it is represented that the agreement was executed on or before the due_date for filing decedent’s form_706 paragraph of the agreement provides that the agreement is made pursuant to the provisions of sec_2031 by and among the company and its shareholders paragraph of the agreement identifies a as the company’s only asset and describes the conservation easements paragraph describes the retained development rights to be extinguished pursuant to the agreement as follows i any right to subdivide the land subject_to the conservation easements into more than one ownership and ii any right to use any part of the land subject_to the conservation easements for any commercial purpose that is not subordinate to and directly supportive of the use of the land as a farm for farming_purposes within the meaning of sec_2031 and sec_2032a paragraph of the agreement provides that the company and the shareholders unconditionally covenant and agree that it is the expressed intention of the company and the shareholders i to take whatever action is necessary to extinguish permanently the retained development rights identified in paragraph and ii that the company shall be liable for additional taxes under sec_2031 if the agreement is not implemented by the earlier of a the date that i sec_2 years after the date of decedent’s death or b the date of sale of the land subject_to the qualified conservation easements paragraph of the agreement provides that in the event the agreement is not timely implemented the company will report the additional tax on whatever return is required by the internal_revenue_service and will file the return and pay the additional tax by the last day of the sixth month following the applicable_date described in paragraph paragraph of the agreement provides that any general_rule of construction notwithstanding the agreement is to be liberally construed in favor of the intention of the company to comply with the provisions of sec_2031 if any provisions in the agreement are found to be ambiguous an interpretation consistent with the purpose of the agreement that would render the provision valid is to be favored over any interpretation that would render it invalid the company and the shareholders may amend the agreement to comply with any rules that may be prescribed by the secretary_of_the_treasury you have requested the following rulings the retained rights under the existing conservation easements to i subdivide the land subject_to the easement into more than one parcel in different ownership and ii conduct unspecified non-prohibited commercial activity are retained development rights defined in sec_2031 that can be terminated pursuant to sec_2031 the agreement to extinguish permanently i any right to subdivide the land subject_to the easement into more than one ownership and ii any right to use any part of the land subject_to the easement for any commercial purpose that is not subordinate to and directly supportive of the use of the land as a farm for farming_purposes within the meaning of sec_2031 and sec_2032a executed on or before the due_date for filing the form_706 and filed with the form_706 will satisfy the requirements of sec_2031 if the existing conservation easements constitute qualified conservation contributions as defined in sec_170 as modified by the termination of the retained development rights they will constitute qualified conservation easements as defined in sec_2031 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen_of_the_united_states sec_2031 a provides that the value of the gross_estate of a decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2031 provides that if the executor makes the election described in sec_2031 then except as otherwise provided in sec_2031 there shall be excluded from the gross_estate the lesser of--- a the applicable_percentage of the value of land_subject_to_a_qualified_conservation_easement reduced by the amount of any deduction under sec_2055 with respect to the land or b the exclusion_limitation sec_2031 provides that sec_2031 does not apply to the value of any development_right retained by the donor in the conveyance of a qualified_conservation_easement sec_2031 provides that if every person in being who has an interest whether or not in possession in the land executes an agreement to extinguish permanently some or all of any development rights as defined in sec_2031 retained by the donor on or before the date for filing the return of the tax imposed by sec_2001 then any_tax imposed by sec_2001 shall be reduced accordingly such agreement shall be filed with the return of the tax imposed by sec_2001 the agreement shall be in such form as the secretary shall prescribe sec_2031 provides that any failure to implement the agreement described in c b not later than the earlier of- i the date that i sec_2 years after the date of the decedent’s death or ii the date of the sale of the land subject_to the qualified_conservation_easement shall result in the imposition of an additional tax in the amount of the tax that would have been due on the retained development rights subject_to the agreement the additional tax shall be due and payable on the last day of the 6th month following such date sec_2031 d provides that for purposes of sec_2031 the term development_right means any right to use the land subject_to the qualified easement in which such right is retained for any commercial purposes which is not subordinate to and directly supportive of the use of such land as a farm for farming_purposes within the meaning of sec_2032a sec_2031 defines the term qualified_conservation_easement to mean a qualified_conservation_contribution as defined in sec_170 of a qualified_real_property_interest as defined in sec_170 except that clause iv of sec_170 shall not apply and the restriction on the use of such interest described in sec_170 shall include a prohibition on more than a de_minimis use for a commercial recreational activity based on the information submitted and the representations made we conclude as follows the retained rights under the existing conservation easements to i subdivide the land subject_to the easement into more than one parcel in different ownership and ii conduct unspecified non-prohibited commercial activity are retained development rights defined in sec_2031 that can be terminated pursuant to sec_2031 the agreement to extinguish permanently i any right to subdivide the land subject_to the easement into more than one ownership and ii any right to use any part of the land subject_to the easement for any commercial purpose that is not subordinate to and directly supportive of the use of the land as a farm for farming_purposes within the meaning of sec_2031 and sec_2032a executed on or before the due_date for filing the form_706 and filed with the form_706 satisfies the requirements of sec_2031 if the existing conservation easements constitute qualified conservation contributions as defined in sec_170 as modified by the termination of the retained development rights they will constitute qualified conservation easements as defined in sec_2031 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in particular we express or imply no opinion whether the existing conservation easements constitute qualified conservation contributions as defined in sec_170 this letter is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours for joseph h makurath christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
